DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Data Driver Circuit Correcting Skew Between a Clock and Data When Frequency and Number of Channels are Increased.
Claim Objections
Claims 1 and 17 are objected to because of the following informalities:
As per claim 1, the limitation “a first latch part configured to sample and latch data of each channel in response to each of the sampling signals; and
a bi-directional deskew buffer part disposed between a stage of a first channel and a stage of a second channel belonging to the shift register and between a first latch of a first channel and a first latch of a second channel belonging to the first latch part, and configured to buffer a clock input from the stage of the first channel to output the buffered clock to the stage of the second channel, and buffer and latch data of the second channel input after data of the first channel, which is latched by the first latch of the first channel, in synchronization with the buffered clock to output the latched data to the first latch of the second channel” should be 
“a first latch part configured to sample and latch data of a channel in response to each of the sampling signals; and
a bi-directional deskew buffer part disposed between a stage of a first channel and a stage of a second channel belonging to the shift register and between a first latch of a first channel and a first latch of a second channel belonging to the first latch part, and configured to buffer a clock input from the stage of the first channel of the shift register to output the buffered clock to the stage of the second channel of the shift register, and buffer and latch data with the first latch of the second channel  after data , which is latched by the first latch of the first channel, in synchronization with the buffered clock to output the latched data to the first latch of the second channel”.
As per claim 17, the limitation “a clock buffer configured to buffer a clock input from the stage of the first channel and output the buffered clock to the stage of the second channel; and
a data buffer part configured to buffer and latch data of the second channel input after data of the first channel, which is latched by the first latch of the first channel, in synchronization with a clock output from the clock buffer, and output the latched data to the first latch of the second channel” should be 
“a clock buffer configured to buffer a clock input from the stage of the first channel of the shift register  and output the buffered clock to the stage of the second channel of the shift register; and
a data buffer part configured to buffer and latch data with the first latch of the second channel  after data , which is latched by the first latch of the first channel, in synchronization with a clock output from the clock buffer, and output the latched data to the first latch of the second channel”.
Appropriate correction is required.
35 USC 112, Sixth Paragraph Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                               
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As per claims 1-3, 6-9, 12, 14 and 17-20, the claim limitation “first latch part” (Claims 1-2, 6-8, 14, 17, 19), “bi-directional deskew buffer part” (Claims 1-2, 6-8, 14, 17), “data buffer part” (Claims 2-3, 8, 12, 17-20), “input switch part” (Claims 3, 9, 12, 18, 20), “output switch part” (Claims 3, 9, 12, 18, 20), “buffer part” (Claims 3, 9-10, 12, 18, 20), “second latch part” (Claims 8, 14, 19), “output buffer part” (Claims 14) has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “part” coupled with functional language “sample and latch data of each channel”, “buffer a clock input from the stage of the first channel”, “buffer and latch the data of the second channel”, “determine an input direction or a latch operation”, “determine an output direction or the latch operation”, “simultaneously receive and latch pieces of data of a plurality of channels” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-2, 6-9, 12, 14 and 17-20 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Figs. 3 and 8 and paragraphs 0066-0069 discloses “first latch part 670” as sequentially latch pieces of data of a plurality of channels with no disclosure of any adequate structure to perform the claimed function of sequentially latch pieces of data.
Figs. 5-7B and paragraph 0081-0088 discloses “bi-directional deskew buffer part” as “bi-directional deskew buffer (BDB) part” comprising an input switch part 710 including first and second switches SW1 and SW2, an output switch part 730 including third and fourth switches SW3 and SW4, and a buffer part 720 including first and second inverters INV1 and INV2 between the input switch part 710 and the output switch part 730. 
Figs. 8 and 13 and paragraphs 0090 and 0129 discloses “data buffer part 672” as “data buffer 672” including the input switch part 710B including first and second switches SW1B and SW2B, an output switch part 730B including third and fourth switches SW3B and SW4B, and a buffer part 720B including first and second inverters INV1B and INV2B between the input switch part 710B and the output switch part 730B. 
Fig. 5 and paragraphs 0081-0082 discloses “input buffer part 710” as including first and second switches SW1 and SW2.
Fig. 5 and paragraph 0081 discloses “output switch part 730” as including third and fourth switches SW3 and SW4.
Fig. 5 and paragraph 0081 discloses “buffer part 720” as including first and second inverters INV1 and INV2.
Fig. 3 and paragraphs 0066 and 0068-0069 discloses “second latch part 680” as simultaneously output the data of each channel with no disclosure of any adequate structure to perform the claimed function of simultaneously output the data of each channel.
	Fig. 3 and paragraphs 0061 and 0071-0072 discloses “output buffer part 692” as buffer the data signal of each sub-pixel with no disclosure of any adequate structure to perform the claimed function of buffer the data signal of each sub-pixel.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “first latch part” (Claims 1-2, 6-8, 14, 17, 19), “second latch part” (Claims 8, 14, 19), “output buffer part” (Claims 14) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the function of “sequentially latch pieces of data of a plurality of channels”, “simultaneously output the data of each channel” and “buffer the data signal of each sub-pixel”.
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20150042395) in view of Takeo (US 20070035500) in view of Collier (US 20020112099).
As per claim 1, Yang discloses a data driver circuit (Fig. 3, #300; [0031]) comprising:
a shift register (#312) configured output sampling signals in response to a clock ([0033]);
a first latch part (#313) configured to sample and latch data of each channel in response to each of the sampling signals ([0033]-[0035]); and
a buffer part (#315) configured to buffer a clock input from the stage of the first channel to output the buffered clock to the stage of the second channel, and buffer and latch data of the second channel input after data of the first channel, which is latched by the first latch (#313) of the first channel, in synchronization with the buffered clock to output the latched data to the first latch (#313) of the second channel ([0033]-[0035]).
However, Yang does not teach a bi-directional buffer part disposed between a stage of a first channel and a stage of a second channel belonging to the shift register and between a first latch of a first channel and a first latch of a second channel belonging to the first latch part.
Takeo teaches a bi-directional buffer part (Fig. 1, #130) disposed between a stage of a first channel and a stage of a second channel belonging to the shift register (#140) and between a first latch (#130) of a first channel and a first latch (#130) of a second channel belonging to the first latch part ([0024]-[0025]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the bi-directional buffer part disclosed by Takeo to the data driver circuit of Yang so as to provide two directions to transfer data from the channels.
However, the prior art of Yang and Takeo do not teach a bi-directional deskew buffer part.
Collier teaches a bi-directional deskew buffer part (Fig. 1, #261; [0015]-[0017]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the bi-directional buffer part of Yang in view of Takeo perform deskew compensation as disclosed by Collier so as to provide an apparatus for compensating skew across a plurality of data interfaces includes a deskew buffer for each data interface (Collier: [0006]).
As per claim 2, Yang in view of Takeo in view of Collier discloses the data driver circuit of claim 1, wherein the bi-directional deskew buffer part (Collier: #261) includes:
a clock buffer configured to buffer the clock supplied from the stage of the first channel of the shift register (Yang: #312) and output the buffered clock to the stage of the second channel (Yang: [0033]-[0034]; where a clock buffer is inherently present); and
a data buffer part (Yang: #315) configured to buffer and latch the data of the second channel input through the first latch (Yang: #313) of the first channel of the first latch part in synchronization with the clock output from the clock buffer, and output the latched data to the first latch (Yang: #313) of the second channel (Yang: [0033]-[0035]).
As per claim 6, Yang in view of Takeo in view of Collier discloses the data driver circuit of claim 2, wherein the shift register and the first latch part (Takeo: #130) are divided into a plurality of channel blocks (Takeo: [0024]-[0025]), and
the bi-directional deskew buffer part (Collier: #261) is disposed between the plurality of channel blocks (Takeo: [0024]-[0025]).
As per claim 17, Yang discloses a data driver circuit (Fig. 3, #300; [0031]) comprising a clock buffer configured to buffer a clock input from the stage of the first channel and output the buffered clock to the stage of the second channel ([0033]-[0034]; where a clock buffer is inherently present); and
a data buffer part (#315) configured to buffer and latch data of the second channel input after data of the first channel, which is latched by the first latch (#313) of the first channel, in synchronization with a clock output from the clock buffer, and output the latched data to the first latch (#313) of the second channel ([0033]-[0035]).
However, Yang does not teach a bi-directional buffer part disposed between a stage of a first channel and a stage of a second channel belonging to a shift register and between a first latch of a first channel and a first latch of a second channel belonging to a first latch part.
Takeo teaches a bi-directional buffer part (Fig. 1, #130) disposed between a stage of a first channel and a stage of a second channel belonging to the shift register (#140) and between a first latch (#130) of a first channel and a first latch (#130) of a second channel belonging to the first latch part ([0024]-[0025]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the bi-directional buffer part disclosed by Takeo to the data driver circuit of Yang so as to provide two directions to transfer data from the channels.
However, the prior art of Yang and Takeo do not teach a bi-directional deskew buffer part.
Collier teaches a bi-directional deskew buffer part (Fig. 1, #261; [0015]-[0017]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the bi-directional buffer part of Yang in view of Takeo perform deskew compensation as disclosed by Collier so as to provide an apparatus for compensating skew across a plurality of data interfaces includes a deskew buffer for each data interface (Collier: [0006]).
Allowable Subject Matter

Claims 3-5, 7-16 and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of a data driver circuit comprising a shift register, a first latch part and a bi-directional deskew buffer part disposed between a stage of a first channel and a stage of a second channel belonging to the shift register and between a first latch of a first channel and a first latch of a second channel belonging to the first latch part does not teach or fairly suggest each of the clock buffer, and data buffers of a plurality of bits constituting the data buffer part includes: an input switch part including a first switch and a second switch connected in series between a first supply line and a second supply line and configured to determine an input direction or a latch operation; an output switch part including a third switch and a fourth switch connected in series between the first and second supply lines and configured to determine an output direction or the latch operation; and a buffer part connected between a first connection node between the first and second switches and a second connection node between the third and fourth switches, wherein the first supply line of the clock buffer is connected to the stage of the first channel, the second supply line of the clock buffer is connected to the stage of the second channel, the first supply line of the data buffer is connected to the first latch of the first channel, and the second supply line of the data buffer is connected to the first latch of the second channel, the plurality of channel blocks of the shift register and the first latch part, and the bi-directional deskew buffer part between the plurality of channel blocks are sequentially activated from an inactivated state, and when the first latch part latches all pieces of data of the plurality of channel blocks, the plurality of channel blocks and the bi-directional deskew buffer part are inactivated, a second latch part configured to simultaneously receive and latch pieces of data of a plurality of channels, which are latched in the first latch part, and output the latched pieces of data in response to a load signal, wherein the clock buffer of the bi-directional deskew buffer part is enabled in response to a carry signal received from the stage of the first channel of the shift register and is disabled in response to the load signal of the second latch part, and the data buffer part of the bi-directional deskew buffer part is enabled or disabled according to an output of the clock buffer, a channel area in which the shift register, the first latch part, the bi-directional deskew buffer part, a second latch part connected to the first latch part, a digital-to-analog converter connected to the second latch part, and an output buffer part connected to the digital-to-analog converter are disposed; an output pad area configured to output data signals supplied from the channel area to a plurality of output channels; an input pad area configured to receive a transmission signal; a receiver disposed adjacent to the input pad area, and configured to receive the transmission signal through the input pad area, and recover the clock, the data, and a control signal from the received transmission signal to output the recovered clock, data, and control signal; and a logic controller disposed adjacent to and between the receiver and the channel area, and configured to transmit the clock and the control signal supplied from the receiver to the channel area and rearrange the data for each channel to supply the data to the channel area, each of the clock buffer, and data buffers of a plurality of bits constituting the data buffer part includes: an input switch part including a first switch and a second switch connected in series between a first supply line and a second supply line and configured to determine an input direction or a latch operation; an output switch part including a third switch and a fourth switch connected in series between the first and second supply lines and configured to determine an output direction or the latch operation; and a buffer part connected between a first connection node between the first and second switches and a second connection node between the third and fourth switches, wherein the first supply line of the clock buffer is connected to the stage of the first channel, the second supply line of the clock buffer is connected to the stage of the second channel, the first supply line of the data buffer is connected to the first latch of the first channel, and the second supply line of the data buffer is connected to the first latch of the second channel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044. The examiner can normally be reached 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622